Order entered November 5, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00583-CV

J. WAYNE JOHNSON, GOD'S TABERNACLE OF DELIVERANCE, G.V.M., INC. AND
                 CARDELL DEYUN BOOKER, Appellants

                                             V.

         HERRING BANK, CHURCH LOANS & INVESTMENT TRUST, INC.,
                   CHURCHLOANS.COM, ET AL, Appellees

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-11-15858

                                         ORDER
       Before the Court are (1) ChurchLoans.com, Inc.’s October 15, 2014 motion to dismiss

the appeal of God’s Tabernacle of Deliverance and Cardell Deyun Booker; (2) J. Wayne

Johnson’s October 30, 2014 second motion for extension of time to file brief; and (3) Herring

Bank’s reply and ChurchLoans.com’s response to Johnson’s extension motion. Because God’s

Tabernacle and Mr. Booker are not represented by counsel and have failed to comply with the

Court’s October 17, 2014 order to notify the Court of counsel’s name and contact information,

we GRANT ChurchLoans.com’s motion to dismiss and DISMISS God’s Tabernacle and Mr.

Booker’s appeal. See Kunstoplast of Am., Inc. v. Formosa Plastics Corp., 937 S.W.2d 455, 456
(Tex. 1997) (per curiam); Steele v. McDonald, 202 S.W.3d 926, 928 (Tex. App.—Waco 2006,

order) (per curiam).

       We GRANT Mr. Johnson’s extension request and ORDER the brief be filed no later

than December 1, 2014. Mr. Johnson is cautioned that no further extensions will be granted

absent exigent circumstances.


                                                /s/    ADA BROWN
                                                       JUSTICE